Citation Nr: 0703403	
Decision Date: 02/05/07    Archive Date: 02/14/07

DOCKET NO.  04-24 434	)	DATE
	)
	)


On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida



THE ISSUE

Entitlement to service connection for hepatitis.



REPRESENTATION

Appellant represented by:	Disabled American Veterans



ATTORNEY FOR THE BOARD

S. Heneks, Associate Counsel



INTRODUCTION

The veteran had active service from September 1972 to 
November 1974.  

This matter comes before the Board of Veterans' Appeals (BVA 
or Board) on appeal from a February 2002 rating decision of 
the Department of Veterans Affairs (VA) Regional Office (RO) 
in St. Petersburg, Florida, which denied the benefit sought 
on appeal.  


FINDINGS OF FACT

1.  All relevant evidence necessary for an equitable 
disposition of the veteran's appeal has been obtained.

2.  The veteran does not have a current diagnosis of 
hepatitis, or residuals thereof.


CONCLUSION OF LAW

Hepatitis, or residuals thereof, if any, was not incurred in 
active service.  38 U.S.C.A. §§  1110, 1131; 5107 (West 
2002); 38 C.F.R. §§ 3.102, 3.159, 3.303 (2006).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Compliance with the Veterans Claims Assistance Act of 2000

The Veterans Claims Assistance Act of 2000 (VCAA), enacted on 
November 9, 2000, emphasized VA's obligation to notify 
claimants of the information or evidence necessary to 
substantiate a claim, and it affirmed VA's duty to assist 
claimants by making reasonable efforts to get the evidence 
needed.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A and 5107 
(West 2002); see Quartuccio v. Principi, 16 Vet. App. 183, 
187 (2002).  In August 2001, VA issued regulations to 
implement the VCAA.  38 C.F.R. §§ 3.102, 3.156(a), 3.159, 
3.326(a) (2006).

A VCAA notice, as required by 38 U.S.C.A. § 5103(a), must be 
provided to a claimant before the agency of original 
jurisdiction (AOJ) issues the initial unfavorable decision on 
a claim for VA benefits.  Pelegrini v. Principi, 18 Vet. App. 
112, 120 (2004).  In the present case, the RO provided the 
veteran with notice of the VCAA in November 2001, prior to 
the initial decision on the claim in February 2002, and 
provided further notice to him again in April 2003.  
Therefore, the timing requirement of the notice as set forth 
in Pelegrini has therefore been met and to decide the appeal 
would not be prejudicial to the claimant.

The requirements with respect to the content of a VCAA notice 
have also been satisfied in this case.  VCAA notice pursuant 
to 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b), must (1) 
inform the claimant about the information and evidence not of 
record that is necessary to substantiate the claim; (2) 
inform the claimant about the information and evidence that 
VA will seek to provide; (3) inform the claimant about the 
information and evidence the claimant is expected to provide; 
and (4) request or tell the claimant to provide any evidence 
in the claimant's possession that pertains to the claim.  
This "fourth element" of the notice requirement comes from 
the language of 38 C.F.R. § 3.159(b)(1).

In the November 2001 notice letter, the RO informed the 
veteran about the information and evidence necessary to 
substantiate his claim for service connection.  Specifically, 
the RO stated that the evidence must show (1) your condition 
began or was made worse during military service, or was 
caused by an event in service, (2) you currently have a 
physical or mental disability, and (3) a relationship between 
your current disability and an injury, disease, or event in 
service.  The April 2003 notice letter was tailored 
specifically to the veteran's claimed condition, which in his 
notice of disagreement he alleged was hepatitis C, noting 
that the evidence must show three things:

1.  You were diagnosed with Hepatitis C in service, OR, you 
had symptoms of Hepatitis C in service OR you were exposed to 
certain Hepatitis C risk factors in service.

 2.  A current diagnosis of Hepatitis C. 

3.  A relationship between your current Hepatitis C and the 
infection, symptoms, or risk factor exposure you had in 
service.  

The notice letters described the information and evidence 
that VA would seek to provide including medical records, 
employment records, or records from other federal agencies.  
Additionally, the letter notified the veteran that VA would 
assist with getting a medical examination or a medical 
opinion, if determined necessary to decide the claim.  The 
April 2003 letter specifically noted that VA would review the 
veteran's service medical records or other medical treatment 
records to look for evidence of hepatitis C both in service 
and currently.

The RO also explained what information and evidence the 
veteran was expected to supply to VA.  The November 2001 
letter asked the veteran to notify VA if he had been treated 
by any private or government facility, and if so, he was 
asked to provide the name, address and dates of treatment.  
The April 2003 letter asked the veteran to notify VA of any 
medically known risk factors he might have for hepatitis C, 
including the dates and circumstances of the incident 
involving his exposure to the risk factor(s).  Additionally, 
the veteran was requested to inform VA if he had been treated 
at a VA facility, including the name of the facility and 
approximate dates of treatment.  

Although the VCAA notice letters did not specifically contain 
the "fourth element," the Board finds that the veteran was 
otherwise fully notified of the need to give to VA any 
evidence pertaining to his claims.  In this regard, the RO 
has informed the veteran in the notice letters, rating 
decision, and SOC of the reasons for the denial of his claim 
and, in so doing, informed him of the evidence that was 
needed to substantiate the claim.  

The VCAA requires that the duty to notify is satisfied and 
that claimants are given the opportunity to submit 
information and evidence in support of their claim.  Once 
this has been accomplished, all due process concerns have 
been satisfied.  See Bernard v. Brown, 4 Vet. App. 384 
(1993); Sutton v. Brown, 9 Vet. App. 553 (1996); see also 38 
C.F.R. § 20.1102 (harmless error).  As noted above, because 
each of the four content requirements of the VCAA notice has 
been fully satisfied in this case, any error in not providing 
a single notice to the veteran covering all content 
requirements is harmless error.

During the pendency of this appeal, on March 3, 2006, the 
United States Court of Appeals for Veterans Claims (Court) 
issued a decision in the consolidated appeal of 
Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006), which 
held that the VCAA notice requirements of 38 U.S.C.A. § 
5103(a) and 38 C.F.R. § 3.159(b) apply to all five elements 
of a service connection claim.  Those five elements include:  
1) veteran status; 2) existence of a disability; 3) a 
connection between the veteran's service and the disability; 
4) degree of disability; and 5) effective date of the 
disability.  The Court held that "upon receipt of an 
application for a service- connection claim, 38 U.S.C.A. § 
5103(a) and 38 C.F.R. § 3.159(b) require VA to review the 
information and the evidence presented with the claim and to 
provide the claimant with notice of what information and 
evidence not previously provided, if any, will assist in 
substantiating or is necessary to substantiate the elements 
of the claim as reasonably contemplated by the application."  
Dingess/Hartman, 19 Vet. App. at 486.  Additionally, this 
notice must include notice that a disability rating and an 
effective date for the award of benefits will be assigned if 
service connection is awarded.  Id.

In the present appeal, the veteran was provided with notice 
of what type of information and evidence was needed to 
substantiate his claim for service connection for hepatitis 
C, but he was not provided with notice of the type of 
evidence necessary to establish a disability rating or the 
effective date for the disability on appeal.  Despite the 
inadequate notice provided to the veteran on the disability 
rating and effective date, the Board finds no prejudice to 
the veteran in proceeding with the issuance of a final 
decision.  See Bernard v. Brown, 4 Vet. App. 384, 394 (1993) 
(where the Board addresses a question that has not been 
addressed by the agency of original jurisdiction, the Board 
must consider whether the veteran has been prejudiced 
thereby).  In that regard, as the Board concludes below that 
the veteran is not entitled to service connection for 
hepatitis, any questions as to the appropriate disability 
rating or effective date to be assigned are rendered moot.

The Board notes that VA did not provide a medical examination 
in connection with the veteran's claim.  The veteran's 
representative requests the Board to remand this case to the 
RO in order to further develop the record, namely to acquire 
evidence of a current diagnosis of hepatitis C and to grant 
the veteran a VA examination.  The Board first notes that it 
is ultimately the veteran's responsibility to present and 
support a claim for benefits.  38 U.S.C.A. § 5107.  The Board 
also notes that it is not necessary to order a VA examination 
as VA regulations provide that a medical examination or 
medical opinion is necessary if the information and evidence 
of record does not contain sufficient competent medical 
evidence to decide the claim, but (A) contains competent lay 
or medical evidence of a current diagnosed disability or 
persistent or recurrent symptoms of disability; (B) 
establishes that the veteran suffered an event, injury, or 
disease in service; and (C) indicates that the claimed 
disability or symptoms may be associated with the established 
event, injury, or disease in service.  38 C.F.R. § 
3.159(c)(4)(i).  In this case, (A) and (C) are not met:  
There is no evidence in this case of a current diagnosis or 
residuals of hepatitis.  The veteran, being a layperson, is 
not competent to say he has a current disability, such as 
hepatitis or residuals thereof.  Further, there is no 
evidence indicating that the claimed disability is related to 
service.  Accordingly, it is not necessary to obtain a 
medical examination or medical opinion in order to decide the 
claim in this case.  38 C.F.R. § 3.159(c)(4)(i); cf. Duenas 
v. Principi, 18 Vet. App. 512, 517 (2004).

In his notice of disagreement, the veteran claims that he was 
hospitalized for hepatitis C for over two months, first at 
the Army Medical Center in Landstul, Germany, until he was 
transferred to Ft. Riley, Kansas, from November until 
December 1974.  The Board notes that the veteran's hospital 
records (clinicals) from these facilities were not requested.  
However, even assuming without deciding that the veteran was 
treated in service for hepatitis in late 1974, his claim 
cannot be granted because there is no evidence of a current 
disability.  Considering all the circumstances of this case, 
additional efforts to assist the appellant in accordance with 
the VCAA would serve no useful purpose.  See Soyini v. 
Derwinski, 1 Vet. App. 540, 546 (1991) (strict adherence to 
requirements in the law does not dictate an unquestioning, 
blind adherence in the face of overwhelming evidence in 
support of the result in a particular case; such adherence 
would result in unnecessarily imposing additional burdens on 
VA with no benefit flowing to the veteran); Sabonis v. Brown, 
6 Vet. App. 426, 430 (1994) (remands which would only result 
in unnecessarily imposing additional burdens on VA with no 
benefit flowing to the veteran are to be avoided).  

Therefore, VA has satisfied its duties to inform and assist 
the veteran at every stage of this case.  All available 
service medical records are in the claims file and were 
reviewed by both the RO and the Board in connection with the 
veteran's claim.  VA has also assisted the veteran and his 
representative throughout the course of this appeal by 
providing them with a SOC, which informed them of the laws 
and regulations relevant to his claim.  For these reasons, 
the Board concludes that VA has fulfilled the duty to assist 
the veteran in this case.  


BACKGROUND

The veteran seeks service connection for hepatitis C.  In his 
February 2003 notice of disagreement, the veteran alleges 
that he was diagnosed with 
hepatitis C during service.  He claims that he was first 
hospitalized as a result of hepatitis C in an Army Medical 
Center in Landstul, Germany, and was then transferred to Ft. 
Riley, Kansas, from November until December 1974.  

The National Personnel Records Center forwarded the veteran's 
complete service medical records to the RO and they were 
associated with his claims folder.  A summary of his service 
medical records follows. 

The veteran's August 1972 pre-enlistment examination does not 
reflect a diagnosis of hepatitis, including hepatitis C.  In 
addition, the veteran did not report a medical history of 
having had or currently having hepatitis.  In a September 
1972 notation (added at the time of induction) it was noted 
that he had no disqualifying defects or communicable 
diseases.  

On the August 1974 separation examination, the veteran's 
clinical evaluation does not reflect a diagnosis of 
hepatitis, and the veteran described himself as in good 
health.  A September 1974 outpatient clinic treatment report 
notes that the veteran had "possible hepatitis."  He was 
described as having yellow eyes, vomiting, dizziness, achy 
ears, a slightly inflamed throat, but no tenderness over the 
liver.  Following examination, the assessment was hepatitis.  
There are no associated laboratory findings.  

There are no additional medical records reflecting 
complaints, treatment or diagnoses following the September 
1974 outpatient clinic treatment report, discussed above.  


LAW AND ANALYSIS

Service connection may be established for disability 
resulting from personal injury suffered or disease contracted 
in the line of duty in the active military, naval, or air 
service.  38 U.S.C.A. § 1110.  That an injury or disease 
occurred in service is not enough; there must be chronic 
disability resulting from that injury or disease.  If there 
is no showing of a resulting chronic condition during 
service, then a showing of continuity of symptomatology after 
service is required to support a finding of chronicity.  38 
C.F.R. § 3.303(b).  Service connection may also be granted 
for any injury or disease diagnosed after discharge, when all 
the evidence, including that pertinent to service, 
establishes that the disease or injury was incurred in 
service.  38 C.F.R. § 3.303(d).

The existence of a current disability is the cornerstone of a 
claim for VA disability compensation.  38 U.S.C.A. § 1110; 
see Degmetich v. Brown, 104 F. 3d 1328, 1332 (1997) (holding 
that interpretation of sections 1110 and 1131 of the statute 
as requiring the existence of a present disability for VA 
compensation purposes cannot be considered arbitrary).  
Evidence must show that the veteran has the disability for 
which benefits are being claimed.  

In sum, in order to establish direct service connection for a 
disorder, there must be (1) medical evidence of the current 
disability; (2) medical, or in certain circumstances, lay 
evidence of the in-service incurrence of a disease or injury; 
and (3) medical evidence of a nexus between the claimed in-
service disease or injury and the current disability.  
Gutierrez v. Principi, 19 Vet. App. 1, 5 (2004) (citing 
Hickson v. West, 12 Vet. App. 247, 253 (1999)).

In considering the evidence of record under the laws and 
regulations as set forth above, the Board concludes that the 
veteran is not entitled to service connection for hepatitis.  
The record is devoid of any current diagnosis of hepatitis, 
hepatitis C, or residuals thereof, or any evidence linking 
hepatitis to service, which are two of the three requirements 
necessary to establish service connection.  Therefore, 
service connection cannot be granted.

With regard to whether there is medical evidence of hepatitis 
in service, the Board notes that the veteran was given an 
initial diagnosis of possible hepatitis in service in 
September 1974.  Following an examination, which reflected 
the veteran had yellow eyes, vomiting, dizziness, achy ears, 
a slightly inflamed throat, but no tenderness over the liver, 
he was assessed as having hepatitis (type unspecified).  
Notably, however, there are no contemporaneous laboratory 
tests which confirm the inservice diagnosis of hepatitis.  
Thereafter, the record is devoid of any findings of 
hepatitis, hepatitis C, or residuals thereof.

Moreover, even assuming the veteran had hepatitis or 
hepatitis C in service, the Board finds that there is no 
evidence in the veteran's file of a current diagnosis of 
hepatitis, hepatitis C, or residuals thereof.  Service 
connection requires evidence that establishes that the 
veteran currently has the claimed disability.  See Degmetich, 
104 F. 3d at 1332; Brammer v. Derwinski, 3 Vet. App. 223, 225 
(1992).  The veteran was repeatedly requested the RO to 
provide medical evidence of a current diagnosis of hepatitis.  
Further, the veteran was granted two sixty day extensions to 
add evidence to his appeal.  However, the record contains no 
evidence after the September 1974 outpatient treatment record 
indicating that the veteran has hepatitis, hepatitis C, or 
residuals thereof.  Given that there is no competent medical 
evidence reflecting that the veteran currently has hepatitis, 
hepatitis C, or residuals thereof, service connection may not 
be granted.  

In deciding whether a claimed benefit is warranted, VA must 
determine whether the evidence supports the claim or is in 
relative equipoise, with the veteran prevailing in either 
event, or whether the preponderance of the evidence is 
against the claim, in which case the claim is denied.  38 
U.S.C.A. § 5107(b).  In this case, the Board finds that the 
preponderance of the evidence weighs against the veteran's 
claim and therefore, the provisions of § 5107(b) are not 
applicable.  Accordingly, entitlement to service connection 
for hepatitis is denied.


ORDER

Entitlement to service connection for hepatitis is denied.



____________________________________________
KATHLEEN K. GALLAGHER
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


